After the expiration of the applicable Statute of Limitations, the plaintiff moved to amend his complaint so as to (1) add the second third-party defendant, Coliseum Towers Associates (hereinafter Coliseum), as a direct defendant, and (2) assert against Coliseum a cause of action pursuant to Labor Law § 240 (1). Since the record does not contain any evidence that Coliseum would be prejudiced as the result of the proposed retroactive amendment, we find that the Supreme Court erred in denying the plaintiffs motion (see generally, Duffy v Horton Mem. Hosp., 66 NY2d 473, 477-478; see also, Linares v Franklin Mfg. Corp., 155 AD2d 518). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.